Title: To George Washington from John Nicholas, 22 February 1798
From: Nicholas, John
To: Washington, George



Dear Sir
Charlottesville Feb: 22d 1798.

I wrote you some time ago, in answer to your’s enclosing the copies of the correspondence with Mr Langhorne, that I would use my indeavour in sifting that very extraordinary, and I venture to say, infamous transaction, to the bottom; & now, agreeable to your request, have to inform you, that I have been able (from the nature of the thing) to make no further discovery of the design, than what is plainly discernable from the context & deceptive nature of the transaction itself. I have no doubt but that it was intended to draw from you, something, that might be made to operate to the advantage of others—and not in your favour. But as you very justly express it, never indeed did a poor pitiful contrivance fall farther “short of its mark.” I was in hopes that the correspondence would be continued, and explain to you a little more fully the object of the correspondent. For which reason I have observed a profound Silence, as I shall do, except to my valuable acquainta[n]ce Bushd Washington & one other of your best

friends, with a view to be informed whether any thing further, or of a like cast, had come to their knowledge. But from your silence, & their hearing nothing of the matter, I judge that those pretended friends have been too much discomfited by your first Answer to make a second effort.
In my last, I told you who in reallity Mr Langhorne was, & which of your very sincere friends, it was probable, he was under the guidance of. Besides the clear proofs of the vile hypocricy of that man’s professions of friendship towards you, contained in the celebrated letter to Mazzei, he begins now to speak out, in this part of the world, a very different language from what I have formerly heard him express myself, and from what, I suspect, he has been in the habits of expressing to you. He is, besides, the open and avowed advocate for the cause of Monroe; his assistant, it is believed here, in the composition of what he is pleased to call “A View of the conduct of the Executive”; and is so weak and prejudiced as to believe, that that flimsy effort will overturn the govt of the U.S. In April, after his return from the first Congress in which he had presided over the Senate, which was the last time I had the honor of any familiar conversation with him, he observed, that “the distruction of Monroe was premeditated in his appointment, as he was the centre round which the republican party rallied in the Senate.”
This was a conversation which, I confess, was not very agreeable to me at the time; & which, the discovery of the letter to Mazzei, soon after, led me to suspect, was bottomed upon the same delusive ground, which all his professions of friendship and regard towards you had previously been. The opinion which you had formed of the fitness of Monroe’s talents for the mission, I very much suspected (from these circumstances, & the mistaken opinion which I well knew, besides this expression of his being the great “centre of the republican party in the Senate,” that man entertained on that subject) arose, from your opinion, at that time, of the judgment & sincerity of him, who would thus now give to that appointment, a very different, and dishonorable motive. This is one of the pieces of information at which I hinted in a former letter, if your confidence in my motives, when sufficiently ascertained to you, should enable you to intrust me with yor sentiments.
I have not yet seen Col. Monroe’s “Vindication,” except in scraps,

as they have been shewn me in Manuscript, for my approbation, in which state I could not pretend to form an opinion. I very much suspect, however, you will find something of the above idea of the motives of his appt, varying a little, perhaps, from the averment of his friend, as the publication will bear the name of his own, to avoid the appearance of vanity.
In short, sir, to say nothing about Col. M——, of whose conduct and “Vindication” I have not a sufficient knowledge to form an accurate & just decision, I do not hesitate to say to you, as I do upon all occasions, here, in the very “centre” and strong hold of the other man’s politics, at the very “rallying point” of his friends and the opposers to the govt, that my opinion is entirely altered of him. Under the pretence of great indifference and silence about public measures, I do now know him to be one of the most artful, intriguing, industrious and double-faced politicians in all America. Violent attempts have been & are daily making, by some of his miserable tools, to Silence me; since it is easy to perceive, & is already pretty well experienced, that my immediate situation & acquaintances on the same ground where the main root of his popularity Stands, operate to its disturbance, & is tending every day to diminish its strenth. Their efforts, however, will be in vain, and their methods badly calculated, who think to silence me by abuse or threats, as long as I think of the govt & its administration as I have done ever since I became acquainted with either, or as long as they shall be so kind as to leave me an existence.
The opposition to the govt, to use one of their own favourite expressions, is here “systematized”—regular plans are formed, and correspondences, the most designing, as you know from the first object of this letter, commenced agt the unsuspecting & unmarshalled friends of govt—For the foregoing part of this truth examine the petition, & proceedings thereon, from this District to the Assembly of Virga, in the subject of the presentment of Cabell’s letters—what can any candid man say when he is informed that the V—— P—— was the contriver of that project! the very drawer of that Petition! The very head of that body, who under the nomination of the Executive, have the appointment of the Judges, & of whose undue influence over those Judges, the petition so heavily complains! Who, I say, who will view the very head of that body who have the appointing of the Judges, intriguing & petition—

drawing among the people, to overawe the Judiciary, that will not view this as the very “centre” of opposition, the “rallying point,” the head quarters, the every thing, of the enemies of the govt—& who, must not feel an alarm at that belief, which the common emotions of resentment & indignation are too slight a punishment for the creation of! This, however, the great man on the Hill shall hear something more about.
That the day we are just about to celebrate, may, in spite of all the arts of such cowardly & underhanded enemies, not only be remembered even here, but seen, often by yourself, in health & prosperity, is, Dr Sir, the sincere prayer of Your very humble servt &c.

John Nicholas


The indisposition of one of my family, has prevented my taking the trip to the north, that I intended, this winter. My friend Governor Wood & myself propose doing ourselves the pleasure of paying our respects to you some time in the Spring, together. J.N.

